Exhibit 10.25

SECURITY AGREEMENT




Security Agreement (this “Agreement”), dated as of October 30, 2007, between
Hana Biosciences Inc. (“Obligor”) in favor of Deerfield Private Design Fund,
L.P., Deerfield Special Situations Fund L.P., Deerfield Special Situations Fund
International Limited and Deerfield Private Design International, L.P
 (together, the “Secured Party”).




W I T N E S S E T H:




WHEREAS, Obligor has entered into a Facility Agreement, dated as of the date
hereof (the “Facility Agreement”), with the Secured Party;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
Obligor and the Secured Party agree as follows:

1.

Grant of Security Interest.

(a)

To secure payment and performance of the Obligations (as defined below), Obligor
hereby grants to Secured Party a security interest in all property and interests
in property of Obligor, whether now owned or hereafter acquired or existing, and
wherever located (together with all other collateral security for the
Obligations at any time granted to or held or acquired by Secured Party,
collectively, the “Collateral”), including, without limitation, the following:

(i)

all Accounts;

(ii)

all Receivables;

(iii)

all Equipment;

(iv)

all General Intangibles;

(v)

all Inventory;

(vi)

all Investment Property ; and

(vii)

all proceeds and products of (i), (ii), (iii),  (iv) (v) and (vi).

(b)

Notwithstanding anything to the contrary contained in Section 1(a) above, the
types or items of Collateral described in such Section 1(a) shall not include
any right or interest in any contract, permit or application covering real or
personal property of Obligor, as such, if under the terms of such contract,
permit or application or applicable law with respect thereto, the valid grant of
a security interest to Secured Party is prohibited as a matter of law or under
the terms thereof and such prohibition has not been or is not waived or the
consent of the other party to such contract, permit, or application has not been
or is not otherwise obtained; provided, that, the foregoing exclusion shall in
no way be construed i) to apply if any such prohibition is unenforceable under
the UCC or other applicable law or ii) so as to limit, impair or otherwise





--------------------------------------------------------------------------------

affect Secured Party’s unconditional continuing security interest in upon any
rights or interests of Obligor in or to monies due or to become due under any
such contract, permit or application.

(c)

Perfection of Security Interests.

(i)

Obligor authorizes Secured Party (or its agent) to file at any time and from
time to time such financing statements with respect to the Collateral naming
Secured Party or its designee as the secured party and Obligor or any affiliate
of Obligor as debtor, as Secured Party may require, and including any other
information with respect to Obligor or otherwise required by part 5 of Article 9
of the UCC of such jurisdictions as Secured Party may determine, together with
any amendment and continuations with respect thereto, which authorization shall
apply to all financing statements filed on or after the date hereof.  Obligor
authorizes Secured Party to adopt on behalf of Obligor any symbol required for
authenticating any electronic filing.  In no event shall Obligor at any time
file, or permit or cause to be filed, any correction statement or termination
statement with respect to any financing statement (or amendment or continuation
with respect thereto) naming Secured Party or its designee as secured party and
Obligor or any affiliate of Obligor as debtor.

(ii)

Obligor shall take any other actions reasonably requested by Secured Party from
time to time to cause the attachment and perfection of, and the ability of
Secured Party to enforce, the security interest of Secured Party in the
Collateral.

2.

Covenants Relating to Collateral; Indebtedness; Dividends. Obligor covenants
that:

(a)

it shall at all times:  iii) be the sole owner of each and every item of
Collateral and iv) defend the Collateral against the claims and demands of all
persons except for Permitted Liens as defined in the Facility Agreement;

(b)

it will comply with the requirements of all agreements relating to premises
where any Collateral is located;

(c)

it will give Secured Party twenty (20) days’ prior written notice of any change
to its name;

(d)

it will give Secured Party twenty (20) days’ prior written notice of any change
to its chief executive office or its mailing address; and

(e)

it will give Secured Party twenty (20) days’ prior written notice of any change
to its type of organization, jurisdiction of organization or other legal
structure.

3.

Remedies.

(a)

Upon the occurrence and after the continuance of an Event of Default (as defined
in the Facility Agreement), (i) Secured Party shall have the right to exercise
any right and remedy provided for herein, under the UCC and at law or equity
generally, including, without limitation, the right to foreclose the security
interests granted herein and to realize upon any Collateral by any available
judicial procedure and/or to take possession of and sell any or all of the
Collateral with or without judicial process; and (ii) with or without having the
Collateral at





2







--------------------------------------------------------------------------------

the time or place of sale, Secured Party may sell the Collateral, or any part
thereof, at public or private sale, at any time or place, in one or more sales,
at such price or prices, and upon such terms, either for cash, credit or future
delivery, as Secured Party may elect.

4.

Representations and  Warranties.  Obligor hereby represents and warrants to
Secured Party that:

(a)

(i)

Obligor is a corporation duly organized and validly existing under the laws of
Delaware.

(ii)

the exact legal name of Obligor is as set forth on the signature page of this
Agreement.  Obligor has not, during the past five years, been known by or used
any other composite or fictitious name or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its properties or assets out of the ordinary course of
business.

(iii)

the chief executive office and mailing address of Obligor are located only at
the address identified as such on Schedule 4(a)(iii) and its only other places
of business and the only other locations of Collateral, if any, are at the
addresses set forth on Schedule 4(a)(iii).

5.

Expenses of Obligor’s Duties; Secured Party’s Right to Perform on Obligor’s
Behalf.

(a)

Obligor’s agreements hereunder shall be performed by it at its sole cost and
expense.

(b)

If Obligor shall fail to do any act which it has covenanted to do hereunder,
Secured Party may (but shall not be obligated to) do the same or cause it to be
done, either in its name or in the name and on behalf of Obligor, and Obligor
hereby irrevocably authorizes Secured Party so to act.

6.

No Waivers of Rights hereunder; Rights Cumulative.

(a)

No delay by Secured Party in exercising any right hereunder, or in enforcing any
of the Obligations, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right preclude other or further exercises thereof or the
exercise of any other right.  No waiver of any of the Obligations shall be
enforceable against Secured Party unless in writing and signed by an officer of
Secured Party, and unless it expressly refers to the provision affected; any
such waiver shall be limited solely to the specific event waived.

(b)

All rights granted Secured Party hereunder shall be cumulative and shall be
supplementary of and in addition to those granted or available to Secured Party
under any other agreement with respect to the Obligations or under applicable
law and nothing herein shall be construed as limiting any such other right.

7.

Termination.  This Agreement shall continue in full force and effect until all
Obligations shall have been paid and satisfied in full.

8.

Governing Law; Jurisdiction; Certain Waivers.





3







--------------------------------------------------------------------------------

(a)

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applied to contracts to be performed wholly within such
State.  Any judicial proceeding brought by or against Obligor with respect to
any of the Obligations or  this Agreement may be brought in any court of
competent jurisdiction in such State, and, by  execution and delivery of this
Agreement, Obligor accepts for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of such court and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  Obligor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to Obligor at
its address set forth in Section 10, and service so made shall be deemed
completed five (5) days after the same shall have been so deposited in the mails
of the United States of America.  Nothing herein shall affect the right to serve
process in any manner permitted by law or shall limit the right of Secured Party
to bring proceedings against Obligor in the courts of any other jurisdiction.
Obligor waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens.  Any judicial proceeding by Obligor
against Secured Party involving, directly or indirectly, any matter or claim in
any way arising out of, related to or connected with this Agreement or any
related agreement, shall be brought only in a federal or state court located in
The City of New York, State of New York.

(b)

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE, AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH
CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

9.

Additional Definitions.  As used herein:

(a)

All terms used herein which are defined in Article 1 or Article 9 of the UCC
shall have the meanings given therein unless otherwise defined in this
Agreement.  All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires.  All references to Obligor and Secured Party pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.  The words “hereof”,
“herein”, “hereunder”, “this Agreement” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.  The
word “including” when used in this Agreement shall mean “including, without
limitation”.

“Obligations” means:








4







--------------------------------------------------------------------------------

(1)

the full and prompt payment by Obligor when due of all obligations and
liabilities to Secured Party, whether now existing or hereafter arising, under
the Financing Documents and the due performance and compliance by Obligor with
the terms thereof;




(2)

any and all sums advanced in accordance with the terms of the Financing
Documents or applicable law by Secured Party in order to preserve the Collateral
or to preserve the Secured Party’s security interest in the Collateral; and




(3)

in the event of any proceeding for the collection or enforcement of any
obligations or liabilities of Obligor referred to in the immediately preceding
clauses (1) and (2) the reasonable expenses of re-taking, holding, preparing for
sale, selling or otherwise disposing of or realizing on the Collateral, or of
any other exercise by Secured Party of its rights hereunder, together with
reasonable attorneys’ fees and court costs.




“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Secured Party may otherwise determine).

The words “it” or “its” as used herein shall be deemed to refer to individuals
and to business entities.

10.

Notices.

Any communication required or permitted pursuant to this Agreement shall be
deemed given b) when personally delivered to any officer of the party to whom it
is addressed, c) on the earlier of actual receipt thereof or five (5) days
following posting thereof by certified or registered mail, postage prepaid,
return receipt requested, or d) upon actual receipt thereof when sent by a
recognized overnight delivery service, or e) upon actual receipt thereof when
sent by telecopier to the number set forth below with telephone communication
confirming receipt and subsequently confirmed by registered or certified mail,
return receipt requested, or by recognized overnight delivery service to the
address set forth below, in each case addressed to the applicable party at its
address set forth below or at such other address as has been furnished in
writing by such party to the other by like notice:

(A)

If to Secured Party:
















5







--------------------------------------------------------------------------------




(B)

If to Obligor:

Hana Biosciences, Inc.

7000 Shoreline Court, Suite 370

South San Francisco, CA 94080

Attn: Chief Financial Officer

Telecopier: (650) 588-2728




With a copy to (which shall not constitute notice):




Maslon Edelman Borman & Brand, LLP

90 South Seventh Street, Suite 3300

Minneapolis, MN  55402

Attn:  Christopher J. Melsha, Esq.

Telecopier: (612) 642-8343


Any requirement under applicable law of reasonable notice by Secured Party to
Obligor of any event shall be met if notice is given to Obligor in the manner
prescribed above at least five (5) days before (a) the date of such event or (b)
the date after which such event will occur.

11.

General.

(a)

This Agreement shall be binding upon the assigns or successors of Obligor and
shall inure to the benefit of and be enforceable by Secured Party and its
successors, transferees and assigns.

(b)

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





6







--------------------------------------------------------------------------------




Dated in New York, New York as of the date first above written.

OBLIGOR:
HANA BIOSCIENCES, INC.




SECURED PARTY:
DEERFIELD PRIVATE DESIGN
FUND, L.P.

By:

/s/ Steven R. Deitcher

 

By:

/s/ James Flynn

 

Name:

Steven R. Deitcher
Title:

President & CEO


  







 

Name

James Flynn
Title

General Partner

 

 

 

 

 

 

SECURED PARTY:
DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.







SECURED PARTY:
DEERFIELD SPECIAL SITUATIONS
FUND L.P.

 

 

 

By:

/s/ James Flynn

 

By:

/s/ James Flynn

 

Name

James Flynn
Title

General Partner




 

Name

James Flynn
Title

General Partner

 

 

 

 

 

 

 

 

SECURED PARTY:
DEERFIELD SPECIAL SITUATIONS
FUND INTERNATIONAL LIMITED

 

 

 

 

 

 

By:

/s/ James Flynn

 

 

 

 

Name

James Flynn
Title

General Partner

















7





